Case 4:20-cv-03196 Document 11 Filed on 02/02/21 in TXSD Page 1 of 2
     Case 4:20-cv-03196 Document 11 Filed on 02/02/21 in TXSD Page 2 of 2




       IT IS HEREBY STIPULATED, by and between the parties that, subject to Court

approval, Defendant's deadline to answer or otherwise respond to the First Amended Complaint


                                •
shall be extended to February 23, 2021.


Respectfully submitted this   j!day of February, 2021.


 B;I2t:-tJi(                                        By: ---------
     Deshaun Watson                                     Nate Kleinman, Esq.
                                                        McCulloch Kleinman Law
                                                        501 Fifth Avenue, Suite 1809
                                                        New York, NY 10017
                                                        Tel: (212) 355-6050
                                                        nate@mkiplaw.com

                                                         Counselfor Plaintiff




                                                2
